Citation Nr: 0915320	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  03-14 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of right and 
left knee injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from July 1960 to 
July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran's appeal was previously before the Board in May 
2005.  At that time, the Board found that sufficient efforts 
had not been undertaken to obtain the Veteran's outpatient 
treatment records from the VA Medical Center in Gainesville, 
Florida, for the time period of July 1963 to December 1975.  
In its instruction, the Board required that the Gainesville 
VA Medical Center be instructed to search all retired records 
under both names by which the Veteran has been known and, if 
no records could be found, to provide a negative response 
indicating that it had searched its retired records and was 
unable to find any outpatient treatment records for the 
Veteran under either name by which he has been known.

In June 2005, the AMC made a request to the Gainesville VA 
Medical Center for any outpatient treatment records for 
complaints related to the Veteran's knees from July 1963 to 
December 1975.  This request complied with the Board's remand 
instruction.  However, there is no apparent response to this 
request from the VA Medical Center in the claims file.  

In September 2007, the AMC sent a letter directly to the 
Release of Information Department at the Gainesville VA 
Medical Center, which request also complied with the Board's 
remand instruction.  Later that month, in response, the AMC 
received VA outpatient treatment records from December 2000 
to September 2007 from the VA Medical Center in Lake City, 
Florida.  This response is, therefore, non-responsive to the 
request made or the Board's remand instruction.  

Finally, the Board notes that the Veteran apparently 
attempted to obtain these treatment records himself in March 
2006.  In his request for release of records from the 
Gainesville VA Medical Center, however, he provided the wrong 
time frame.  Instead of July 1963 to December 1975, the 
Veteran requested medical records from 1960 to 1962.  The 
Gainesville VA Medical Center responded that its system of 
records does not contain a record retrievable by the 
Veteran's name or file number for the time frame requested.  
As the wrong time frame was requested by the Veteran, the 
Board finds that this response cannot comply with the Board's 
prior remand instruction and the AMC's reliance upon it was 
misplaced.

Thus, it is clear that the Board's May 2005 remand 
instruction with regard to searching for outpatient treatment 
records at the Gainesville VA Medical Center for the period 
of July 1963 to December 1975 has not been complied with.  
The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AMC should again request VA 
outpatient treatment records from the VA 
Medical Center in Gainesville, Florida, for 
treatment for complaints related to the 
Veteran's knees from July 1963 to December 
1975 only.  The AMC should specifically 
request that the VA Medical Center search 
its retired records, including any non-
computerized records, and it should also 
search under the name by which the veteran 
was known in service.  Any negative response 
received from the VA Medical Center should 
indicate that it searched its retired 
records and was unable to find any 
outpatient treatment records for the veteran 
under either name by which the veteran has 
been known.  

2.  Thereafter, the veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


